

117 S755 IS: Emergency Water Infrastructure Improvements Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 755IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mrs. Hyde-Smith introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental Protection Agency to provide additional assistance for public water systems damaged by Winter Storms Uri and Viola, and for other purposes.1.Short titleThis Act may be cited as the Emergency Water Infrastructure Improvements Act of 2021.2.Additional environmental infrastructure authoritySection 219(f)(167) of the Water Resources Development Act of 1992 (Public Law 102–580; 106 Stat. 4835; 113 Stat. 335; 121 Stat. 1263) is amended by striking $25,000,000 and inserting $47,000,000.3.Safe drinking water infrastructure(a)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Eligible StateThe term eligible State means a State—(A)for which the President has declared not fewer than 5 major disasters under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.); and(B)in which public water systems suffered major damage, as determined by the Administrator, from Winter Storms Uri and Viola.(3)Eligible systemThe term eligible system means a public water system that has been subject to an emergency administrative order pursuant to section 1431 of the Safe Drinking Water Act (42 U.S.C. 300i) during calendar year 2020.(4)Public water systemThe term public water system has the meaning given the term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).(b)State revolving loan fund assistance(1)In generalNotwithstanding any other provision of law, an eligible system shall be—(A)considered a disadvantaged community for purposes of subsection (d) of section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12); and(B)eligible to receive the additional subsidization described in paragraph (1) of that subsection, including the forgiveness of principal described in that paragraph.(2)AuthorizationAn eligible State may use funds made available under a capitalization grant provided under subsection (c) to provide the additional subsidization described in paragraph (1)(B) to an eligible system within the eligible State to address contaminants in drinking water, which may include the repair and replacement of water distribution system components.(c)Drinking water State revolving funds(1)AppropriationThere is appropriated to the Administrator, out of any funds of the Treasury not otherwise appropriated, $150,000,000 to provide additional capitalization grants to eligible States pursuant to section 1452 of the Safe Drinking Water Act (42 U.S.C. 300j–12) for the purposes described in subsection (b)(2), to remain available until expended.(2)Intended use plansNot later than 30 days after the date on which an eligible State submits to the Administrator a revised intended use plan under section 1452(b) of the Safe Drinking Water Act (42 U.S.C. 300j–12(b)) that includes information with respect to projects described in subsection (b)(2) to be funded using amounts made available in a capitalization grant pursuant to paragraph (1), the Administrator shall make a capitalization grant to the eligible State in such amount as is necessary to fund the projects described in the revised intended use plan.(3)RequirementOf the funds provided to an eligible State in a capitalization grant made pursuant to paragraph (1), the eligible State may use not more than 15 percent to provide assistance to an eligible system for the purposes of purchasing and installing new water meters and modernizing billing systems.(d)Nonduplication of workAn activity carried out using funds made available under this section shall not duplicate or impede the work of any other Federal or State department or agency.4.Economic adjustment assistance grants for drinking water infrastructureOf the amounts made available under the heading economic development assistance programs under the heading economic development administration under title II of division B of the CARES Act (Public Law 116–136; 134 Stat. 510), or for grants for economic development assistance under the heading economic development assistance programs under the heading economic development administration under title I of division B of the Consolidated Appropriations Act, 2021 (Public Law 116–260), that are unobligated on the date of enactment of this Act, the Secretary of Commerce shall provide not less than $25,000,000 to eligible systems (as defined in section 3(a)) to address contaminants in drinking water. 